Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 11/11/2021 has been entered. Applicant’s amendments to the Specification and Drawings have overcome the previous objections set forth in the Non-Final Office Action mailed 05/14/2021.
Applicant’s cancellation of claim 19 has rendered the previous rejection and objection set forth in the Non-Final Office Action as moot; therefore, the rejection and objection of claim 19 are withdrawn.
Applicant’s amendments to claim 11 have overcome the previous 35 U.S.C. § 112 rejection set forth in the Non-Final Office Action.
The examiner will address applicant's remarks at the end of this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
scheduler module in claim 4;
work queue management module in claim 4;
access order management module in claims 4, 5, and, 9;
service provider module in claim 4;
task quota module in claim 4;
scheduling module in claim 4;
communication module in claims 4, 5, and, 17;
administrative module in claim 4; and,
access control module in claims 4, 7, and, 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 20 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 20 recites “at least one property manager”, “a service manager”, “a user”, and “the service provider”; all being in possession of a device.  They all are also illustrated and identified in the Specification and Drawings as being humans.  This claim reads as requiring the combination of the device and the user, manager, or service provider. 
Claim 20 also recites a system claim and incorporates several devices being in communication with each other.  However, the claim also recites the managers, user, and service provider as noted above.  Examiner notes that this claim could be rewritten to identify the several devices as configured to interact with the other devices or the several humans recited as the object of the functional language of these devices.  



Response to Arguments
Applicant’s argument, begins on page 17 of Remarks, discussing allowability under 35 U.S.C. § 103 and the prior rejections of claims 1 – 19.  Applicant points to the amended claims that, separately and in combination, disclose a method not taught by the prior art, namely, Lyman and Philips.  Examiner agrees and withdraws the prior rejection.
Applicant details, on page 18, a combination of a user placing a service request, a webserver scheduling that request through a service provider, and various geofence and smart devices, monitoring whether the service provider fulfilled that request.  Examiner finds this argument persuasive and points to support in the Specification, utilizing the smart lid beacon.  See [0167 – 0170].

	Allowable Subject Matter
Claims 1 - 18 are allowed.
	Newly amended, and current, claims 1 – 18, were analyzed under guidance of the 2019 PEG and allowability was concluded at Step 2A analysis.  In summary, Examiner has concluded the following.
	For Step 1 of the eligibility analysis, the claims recite a system; therefore, they fall into a statutory category, and pass as eligible subject matter.
	For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of requesting and scheduling service for a particular user or his/her property. Then, hopefully, the service is performed.  The recitations depict actions for managing personal behavior or relationships or interactions between people.  This is a category of abstract idea enumerated in the 2019 PEG.    
claim as a whole integrates the recited judicial exception into a practical application of that exception.  That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. The additional limitations detailed above, as well as listed in amended claim 1, in combination, provide for this integration.  Therefore, Examiner would recommend that newly amended claim 1 not be altered in order to provide for allowability in further prosecution.  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aggarwala (US20190031436) discloses a smart waste chute.  Loh (US20150350610) discusses an intelligent recycling container.  Ogrinz (US20170280459) details an intelligent resource procurement system based on physical proximity to related resources.  Rodoni (US20170118609) details a customer tool for remote management of waste services.  Shahabdeen (US20160176630) discloses a smart garbage bin.  Thukral (US20130087562) discusses an electronically augmented smart lock for trash containers.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687